                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

BARRETT BARIA; et al.                                                  PLAINTIFFS

v.                                                   CAUSE NO. 1:19cv248-LG-JCG

SINGING RIVER ELECTRIC
COOPERATIVE also known as Singing
River Electric Power Association                                      DEFENDANT

   MEMORANDUM OPINION AND ORDER GRANTING MOTION TO
COMPEL ARBITRATION, DENYING MOTION FOR LIMITED LIFTING OF
 THE STAY ON DISCOVERY, AND ADMINISTRATIVELY CLOSING CASE

      BEFORE THE COURT are the [3] Motion to Compel Arbitration filed by

Defendant Singing River Electric Cooperative and the [9] Motion for Limited Lifting

of the Stay on Discovery filed by Plaintiffs Barrett Baria, Edward Zielinski, and

Lorraine Zielinski. The Motion to Compel Arbitration contends that Plaintiffs have

agreed, through their contracts with Singing River, to arbitrate the claims alleged

in this lawsuit. Singing River thus asks for the Court to order Plaintiffs to

individually arbitrate their claims and to stay this case pending arbitration. The

Motion for Limited Lifting of the Stay of Discovery seeks discovery into asserted

issues of fact surrounding whether there is a valid agreement to arbitrate claims

between Plaintiffs and Singing River. Both motions are fully briefed. Having

considered the submissions of the parties, the record, and relevant law, the Court

finds that Singing River’s Motion to Compel arbitration should be granted and

Plaintiffs’ Motion to lift the stay of discovery should be denied.
                                  I. BACKGROUND

      The Singing River Electric Cooperative (“Singing River” or “the Cooperative”)

is a rural electric cooperative providing electricity to tens of thousands of

Mississippi residents and businesses. It exists as a non-profit corporation organized

and created pursuant to section 77-5-205 of the Mississippi Code. Such

“corporation(s) not organized for pecuniary profit” can only be formed “for the

purpose of promoting and encouraging the fullest possible use of electric energy by

making electric energy available at the lowest cost consistent with sound economy

and prudent management of the business of such corporations.” Miss. Code. Ann. §

77-5-205.

      In this putative class-action lawsuit, Plaintiffs – who are ratepaying

members of Singing River – allege that Singing River has wrongfully withheld and

continues to wrongfully withhold patronage capital from current and former

members that, under Mississippi law, should have been disbursed to the

Cooperative’s members. Despite Mississippi law’s requirement that electric

cooperatives refund excess revenue to its members, Plaintiffs claim that Singing

River held $149,643,679 of its members’ money and had invested another

$60,663,747 in associated organizations at the end of the 2016 calendar year.

Plaintiffs say these sums of money were roughly equal to 41% of Singing River’s

assets and were, therefore, excessive.




                                          -2-
      Plaintiffs filed their Complaint in the Circuit Court of Jackson County,

Mississippi on March 22, 2019. Singing River then removed the case to federal

district court and filed the instant Motion to Compel Arbitration, invoking Section 4

of the Federal Arbitration Act (“FAA”), 9 U.S.C. § 4. Thereafter, Plaintiffs

responded to this Motion and filed their Motion for Limited Lifting of the Stay of

Discovery.

                                  II. DISCUSSION

   a. Motion to Compel Arbitration Standard of Review

      Section 2 of the FAA provides,

             A written provision in any . . . contract evidencing a
             transaction involving commerce to settle by arbitration a
             controversy thereafter arising out of such contract or
             transaction, or the refusal to perform the whole or any
             part thereof, . . . shall be valid, irrevocable, and
             enforceable, save upon such grounds as exist at law or in
             equity for the revocation of any contract.

9 U.S.C. § 2. “Under the Act, arbitration is a matter of contract, and courts must

enforce arbitration contracts according to their terms.” Henry Schein, Inc. v. Archer

& White Sales, Inc., 139 S. Ct. 524, 529 (2019). Accordingly, the Supreme Court

“ha[s] held that parties may agree to have an arbitrator decide not only the merits

of a particular dispute but also gateway questions of arbitrability, such as whether

the parties have agreed to arbitrate or whether their agreement covers a particular

controversy.” Id. (citations and internal quotation marks omitted). “An agreement

to arbitrate a gateway issue is simply an additional, antecedent agreement the

party seeking arbitration asks the federal court to enforce, and the FAA operates on



                                         -3-
this additional arbitration agreement just as it does on any other.” Rent-A-Ctr., W.,

Inc. v. Jackson, 561 U.S. 63, 70 (2010).

      When a party seeks to compel arbitration based on a contract’s arbitration

clause, the Court engages in a two-step analysis. Kubala v. Supreme Prod. Servs.,

Inc., 830 F.3d 199, 201 (5th Cir. 2016). At step one, “the court must determine

‘whether the parties entered into any arbitration agreement at all.’” IQ Prod. Co. v.

WD-40 Co., 871 F.3d 344, 348 (5th Cir. 2017) (quoting Kubala, 830 F.3d at 201).

             “This first step is a question of contract formation only –
             did the parties form a valid agreement to arbitrate some
             set of claims.” This inquiry is for the court: “Where the
             very existence of any [arbitration] agreement is disputed,
             it is for the courts to decide at the outset whether an
             agreement was reached[.]”

Lloyd's Syndicate 457 v. FloaTEC, L.L.C., 921 F.3d 508, 514 (5th Cir. 2019)

(alterations in original) (citations omitted). Only if the Court answers “yes” to the

first inquiry does the Court proceed to the second step. “At step two, we engage in a

‘limited’ inquiry: ‘[W]hether the [parties’] agreement contains a valid delegation

clause.’” Id. (quoting IQ Prod., 871 F.3d at 348). To do so, the Court asks only

whether there is “clear and unmistakable” evidence that the parties’ agreement

delegates threshold issues. Henry Schein, 139 S. Ct. at 530. “[I]f a valid agreement

exists, and if the agreement delegates the arbitrability issue to an arbitrator, a

court may not decide the arbitrability issue.” Id.

   b. Analysis

      Singing River argues throughout its briefing on both motions that (1) its

bylaws establish the terms and conditions upon which it renders electrical service to


                                           -4-
members, (2) the bylaws contain a valid arbitration agreement, and (3) the

arbitration agreement contains a valid delegation clause. Plaintiffs agree that

Singing River’s bylaws establish terms and conditions of service. However, because

the bylaws were simply incorporated by reference in the single page application for

electricity – which is the only contractual document Plaintiffs signed and did not,

itself, contain an arbitration provision – Plaintiffs contend that neither the

arbitration agreement nor its delegation clause are valid. Alternatively, Plaintiffs

move for leave to conduct discovery into (1) the meeting minutes of the Singing

River Board of Directors for meetings during which the addition of the arbitration

provision was discussed, (2) whether Singing River gave ratepaying members notice

of an amendment to the bylaws to include an arbitration provision, and (3) whether

Plaintiffs were provided a copy of the bylaws when they initially applied for

electricity.

       The Court turns to step one of the two-step inquiry – whether the parties

entered into an arbitration agreement. In conducting this inquiry, the Fifth Circuit

has distinguished “between ‘validity’ or ‘enforceability’ challenges and ‘formation’ or

‘existence’ challenges.” Arnold v. Homeaway, Inc., 890 F.3d 546, 550 (5th Cir. 2018)

(citing Rent-A-Ctr., 561 U.S. at 70 n.2; Buckeye Check Cashing, Inc. v. Cardegna,

546 U.S. 440, 444 n.1 (2006)). “[W]here the ‘very existence of a contract’ containing

the relevant arbitration agreement is called into question, the federal courts have

authority and responsibility to decide the matter.” Id. (quoting Banc One

Acceptance Corp. v. Hill, 367 F.3d 426, 429 (5th Cir. 2004)). However, questions



                                         -5-
over the validity or enforceability of an arbitration provision are threshold issues

that may be properly delegated to the arbitrator. See id. at 551-52.

             Though the difference between formation and validity
             may be unclear at the margins, the Supreme Court has
             suggested that the category of arguments that question
             the very existence of an agreement include “whether the
             alleged obligor ever signed the contract, whether the
             signor lacked authority to commit the alleged principal,
             and whether the signor lacked the mental capacity to
             assent.”

Id. at 550 (footnote omitted) (quoting Buckeye Check Cashing, 546 U.S. at 444 n.1).

      Mississippi law provides that the powers of a corporation such as Singing

River “shall be vested in and exercised by [a] board of directors.” Miss. Code Ann. §

77-5-221. The board of directors is granted the authority “[t]o adopt and amend

bylaws for the management and regulation of the affairs of the corporation.” Miss.

Code Ann. § 77-5-223(a). “The bylaws of a corporation may make provisions, not

inconsistent with law or its certificate of incorporation, regulating . . . the terms and

conditions upon which the corporation is to render service to its members; . . . and

such other matters as the board may deem appropriate or desirable.” Id. “Any

person may become and remain a member [of a corporation] if such person shall use

energy supplied by such corporation and shall comply with the terms and conditions

in respect to membership contained in the bylaws of such corporation . . . .” Miss.

Code Ann. § 77-5-225.

      Section 11.05 of Singing River’s bylaws provides in pertinent part,

             UNLESS OTHERWISE PROHIBITED BY LAW, ANY
             CONTROVERSY OR CLAIM ARISING OUT OF OR
             RELATING TO THESE BYLAWS, OR THE BREACH


                                          -6-
             THEREOF, OR ANY CONTROVERSY OR CLAIM
             ARISING OUT OF OR RELATING TO PATRONAGE
             CAPITAL SHALL BE RESOLVED BY BINDING
             ARBITRATION ADMINISTERED BY THE AMERICAN
             ARBITRATION ASSOCIATION IN ACCORDANCE
             WITH ITS ARBITRATION RULES AFTER ALL
             CONDITIONS PRECEDENT AS SET FORTH IN
             ARTICLE VIII, SECTION 8.01, IF APPLICABLE, HAVE
             BEEN MET. THIS AGREEMENT INVOLVES
             INTERSTATE COMMERCE SUCH THAT THE
             FEDERAL ARBITRATION ACT, 9 U.S.C. § 1, ET SEQ.
             SHALL GOVERN THE INTERPRETATION AND
             ENFORCEMENT OF THIS ARBITRATION
             AGREEMENT. THE ARBITRATION SHALL BE HELD
             IN THE STATE OF MISSISSIPPI AT A LOCATION TO
             BE DESIGNATED BY THE PARTY NOT MAKING THE
             INITIAL DEMAND FOR ARBITRATION. A JUDGMENT
             ON THE AWARD RENDERED BY THE ARBITRATOR
             SHALL BE ENTERED IN ANY COURT HAVING
             JURISDICTION THEREOF. EACH PARTY AGREES TO
             PAY ITS OWN ATTORNEYS’ FEES AND COSTS, AND
             EACH PARTY AGREES TO SHARE EQUALLY IN THE
             COST OF THE ARBITRATOR.

(Mot. Compel Arb. Ex. 5, at 42, ECF No. 3-5 (ECF pagination).)

      On its face, this appears to be a valid arbitration agreement between

Plaintiffs and Singing River. Notwithstanding, Plaintiffs contend that they did not

agree to arbitrate their claims. They say the only document presented to them at

the time they signed up for service with Singing River was a one-page application

devoid of any reference to arbitration. They also assert that, if the arbitration

clause was added to the bylaws subsequent to commencing service, they never

received notice of the Board’s intent to make this amendment. Essentially,

Plaintiffs contend that they could not have assented to this arbitration clause

because they were unaware of the provision both when they applied for service and



                                         -7-
during the pendency of their service contract. Thus, say Plaintiffs, they never

entered into an agreement to arbitrate.

      Plaintiffs couch this argument as one in the vein of a formation deficiency,

but this does not make it so. Plaintiffs agree that a contract for provision of

electrical services exists between themselves and Singing River. It is also clear that

Singing River’s bylaws regulate “the terms and conditions upon which [Singing

River] is to render service to its members,” Miss. Code Ann. § 77-5-223(a), and that

the bylaws include an arbitration provision. Thus, Plaintiffs’ contention that they

never assented to arbitration goes to the validity or enforceability of the bylaws’

arbitration provision, not the existence of the provision. See Arnold, 890 F.3d at

551 (“Arnold’s allegation that a particular provision of the contract is illusory is

properly considered a validity challenge rather than a formation challenge.”).

      Plaintiffs’ additional arguments are no different in this sense. They maintain

(1) the arbitration provision in the bylaws is ambiguous because the bylaws

includes a separate reference to arbitration that conflicts with the clause in section

11.05, (2) the Board lacks authority to abrogate Plaintiffs’ right to trial in a court of

competent jurisdiction, (3) the theory of direct-benefits estoppel is no bar to

Plaintiffs’ claims, (4) the arbitration clause is procedurally unconscionable, and (5)

Plaintiffs’ claims fall outside the scope of the arbitration provision. None of these

theories challenge the formation of the arbitration agreement. “And so, [the Court]

move[s] on to consider the parties’ arguments concerning the purported delegation

clause.” Id.



                                          -8-
      As previously stated, parties are free to delegate threshold questions to the

arbitrator under the FAA. The Fifth Circuit has held “that, generally, stipulating

that the [American Arbitration Association (‘AAA’)] Rules will govern the

arbitration of disputes constitutes . . . ‘clear and unmistakable’ evidence” that the

parties agreed to arbitrate threshold questions. Id. at 551-52 (citing Petrofac, Inc. v.

Dyn-McDermott Petroleum Operations Co., 687 F.3d 671, 674-75 (5th Cir. 2012)).

Section 11.05 of Singing River’s bylaws plainly stipulate that the AAA Rules will

govern arbitration. Plaintiffs argue to the contrary by rehashing their arguments

challenging the enforceability of the arbitration provision and affixing the

additional contention that the delegation clause cannot be valid because the

underlying arbitration agreement is invalid. “[A]gain, for present purposes, we are

concerned with whether the parties manifested intent to arbitrate threshold

questions, not whether [Plaintiffs’] agreement to incorporate the AAA rules was

valid.” Id. at 553. “Petrofac has already answered the basic question of textual

interpretation presented here: an agreement to arbitrate under the AAA rules

constitutes express incorporation of those rules, which constitutes clear and

unmistakable evidence of the parties’ intent.” Id. (citing Petrofac, 687 F.3d at 674-

75). Section 11.05 of the bylaws expressly incorporates the AAA rules. The parties

have therefore clearly and unmistakably demonstrated their intent to delegate.

      Plaintiffs do not specifically challenge the validity of the delegation clause.

Rather, their arguments contend that the arbitration provision as a whole is




                                          -9-
unenforceable under Mississippi law. Because Plaintiffs’ “challenge is not specific

to the delegation clause, [they] must present it to an arbitrator.” Id. at 554.



                                  III. CONCLUSION

      Having determined that there is a contract between the parties containing a

putative arbitration provision, 1 that the parties have agreed to delegate threshold

questions about the arbitration provision to an arbitrator, and that Plaintiffs do not

specifically challenge the validity of the delegation clause, the Court need not reach

the remainder of the issues briefed by the parties. There is accordingly no need for

arbitration-related discovery, however limited. “[C]ourts in this district have

‘generally denied arbitration-related discovery absent a compelling showing that

such discovery is required.’” Am. Gen. Life Ins. Co. v. Harper, No. 3:15CV605-DPJ-

FKB, 2016 WL 430609, at *2 (S.D. Miss. Feb. 3, 2016) (quoting Bell v. Koch Foods of

Miss., LLC, No. 3:08-cv-697-WHB-LRA, 2009 WL 1259054, at *3 (S.D. Miss. May 5,

2009), aff’d 358 F. App’x. 498 (5th Cir. 2009)) (other citations omitted). Plaintiffs

cannot make a compelling showing that arbitration-related discovery is required

because none of the issues before the Court require consideration of additional

evidence. Singing River’s Motion to Compel Arbitration will therefore be granted,

and Plaintiffs’ Motion to lift the stay of discovery will be denied.




1 The Court has made no findings as to the validity of the arbitration provision. If
there were no delegation clause, the Court would be obligated to address the
validity of the purported arbitration clause. But the delegation clause reserves
initial consideration of this threshold issue for the arbitrator.

                                          - 10 -
      IT IS THEREFORE ORDERED AND ADJUDGED that the [3] Motion to

Compel Arbitration filed by Defendant Singing River Electric Cooperative is

GRANTED, and the [9] Motion for Limited Lifting of the Stay on Discovery filed by

Plaintiffs Barrett Baria, Edward Zielinski, and Lorraine Zielinski is DENIED.

Plaintiffs are directed to individually arbitrate their claims pursuant to section

11.05 of the Singing River Electric Cooperative bylaws.

      IT IS FURTHER ORDRED AND ADJUDGED this case shall be

administratively closed pending conclusion of arbitration. In the event that

further proceedings in this Court are necessary, the parties are directed to contact

the chambers of the Magistrate Judge within seven (7) days of the conclusion of

arbitration.

      SO ORDERED AND ADJUDGED this the 3rd day of June, 2019.


                                                  s/   Louis Guirola, Jr.
                                                  LOUIS GUIROLA, JR.
                                                  UNITED STATES DISTRICT JUDGE




                                         - 11 -
